DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35, 38, 40-41, and 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34-35 recite the limitation "The composition of Claim 32" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 does not end with a period “.” as required. Thus, one of ordinary skill in the art would not have been apprised of the metes and bounds of the invention.
Claim 40-41 recite the limitation "The composition of Claim 38" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47-48 recite the limitation "The composition of Claim 44" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Kohgo et al. US 2005/0215512 A1 (Kohgo) is representative of prior art. Kohgo relates to 4'-C-substituted 2-haloadenosine derivatives and use thereof as a medicine, in particular a medicine which is useful for the treatment of acquired immunodeficiency syndrome (AIDS) [0002]. Kohgo provides a 4'-C-substituted-2-haloadenosine derivative represented by the following formula I, II, or III [0013]. Kohgo further teaches Compound 4 [0153] and its anti-HIV activity and cytotoxicity [0241]. 

    PNG
    media_image1.png
    164
    224
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    166
    332
    media_image2.png
    Greyscale

Kohgo differs from the instantly claimed invention in that Kohgo does not teach or suggest a 3’-O-acylated analog of Compound 4. The use of myristoyl analogs of anti-HIV nucleosides were known at the instant time of filing as evidenced by Parang et al. J. Pharm. Pharmaceut. Sci. (1998), Vol. 1 (3), pages 108-114 (Parang). Parang teaches that in vitro data suggest that the 5’-O-myristoyl analog prodrug concept offers a potential 4 of Kohgo as Parang suggests modification of the 5’ position. Thus, the instantly claimed compound would not have been obvious in view of the preponderance of evidence.

Conclusion
Claims 32-50 are pending. Claims 34-35, 38, 40-41, and 47-48 are rejected. Claims 39 and 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 32-33, 36-37, 44-46, and 49-50 are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/